Citation Nr: 0931007	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1985 to August 2004.  
The DD Form 214 indicated one year, three months, and 10 days 
of prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran 
currently has a bilateral CTS disability.


CONCLUSION OF LAW

The Veteran's alleged bilateral CTS was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 and 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, and 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in May 2005 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  The latter communication 
explained how VA determines disability ratings and effective 
dates.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case in March 2009.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  In this regard, service treatment records have 
been obtained.  Post-service VA treatment records have also 
been obtained. Furthermore, the Veteran was afforded a VA 
examination in September 2005 in which the examiner 
interviewed the Veteran, considered lay and medical evidence, 
and reached a conclusion based on his examination that is 
consistent with the record.  Although the examination report 
noted that the claims file had not been reviewed, the 
examination is nevertheless found to be adequate.  Indeed, 
the examiner failed to find any current disability.  This 
outcome would not have changed had the file been reviewed.  
Accordingly, there is no prejudice to the Veteran here.

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record.  

It is noted that the September 2005 VA examination references 
testing conducted in July 2005.  Original documentation of 
such testing is not of record, however as the results of such 
testing are recounted by the VA examiner in his report, the 
absence of original documentation is immaterial.  The Board 
has found no other suggestions of outstanding evidence with 
respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of the Claim

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

The Veteran contends to have injured her wrists during active 
service.  Specifically, she states that she was diagnosed 
with CTS during active service and that she continues to 
experience pain and tingling.  As an initial matter, the 
Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat, nor is combat status 
otherwise demonstrated in the record.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

The Veteran's service treatment records contain an August 
2004 report reflecting complaints of constant pain and 
throbbing of the right wrist for the preceding two days.  She 
indicated that the symptoms became worse with movement. She 
was noted to have mild tenderness to palpation over the right 
wrist and a diagnosis of possible CTS, possible strain, was 
given.  Later that month the Veteran was seen for  complaints 
of pain over the volar aspect of her right wrist.  She 
presented with no numbness or tingling, but she did have pain 
on flexion and extension.  Pain was also worse at night but 
had improved slightly with the use of a splint.  A physical 
evaluation revealed that the right hand was tender on 
palpation on the volar aspect of the wrist.  However, the 
wrist was not swollen, weak, or deformed and there were no 
nodules and no thenar atrophy.  Further testing showed that 
Tinel's sign of the median nerve was positive as was a carpal 
compression test.  Phalen's maneuver did not show numbness or 
tingling in the median nerve distribution.  The Veteran was 
diagnosed with CTS.  The remaining service treatment records 
do not show complaints or treatment referable to the wrists, 
hands or CTS.

Based on the foregoing, the service treatment records 
indicate that the Veteran was diagnosed with CTS in service.  
However, a review of the post-service evidence does not lead 
to the conclusion that the Veteran is entitled to service 
connection for CTS, for the reasons below.

Following separation from active service in August 2004, the 
Veteran was seen for complaints of wrist pain in February 
2005.  She indicated that pain in her right wrist had been 
ongoing since August 2004.

In September 2005 the Veteran underwent a VA examination.  At 
the examination, the Veteran reported pain, weakness, 
stiffness and dysesthesias of the right hand and wrist.  She 
denied tremors, numbness and paresthesias.  The examiner 
found no gross sensory defects of the right hand and Tinel's 
and Phanel's signs were negative.  The examiner noted that 
the results of electromyography and nerve conduction velocity 
tests in July 2005 were not consistent with CTS.  
Accordingly, the examiner did not find that the Veteran 
currently had CTS.

In a July 2009 submission to VA, the Veteran's representative 
argues that the September 2005 VA examination was deficient 
in so far as the examiner did not review the Veteran's claims 
file.  The Board has considered this argument and rejects it.  
Because the Veteran is found, objectively, not to have a 
current disability, it is immaterial whether the examiner 
reviewed the claims file as without a current disability the 
Veteran's claim must be denied.  See Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).  Accordingly, as previously 
discussed, the omission does not effect the essential 
fairness of the Veteran's case and Board finds the lack of 
review of the Veteran's claims file by the examiner to be a 
harmless error.

The Veteran is competent to give evidence about what she has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence 
can even be sufficient with respect to establishing medical 
matters such as a diagnosis.  Specifically, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit commented that competence to establish a diagnosis of 
a condition can exist when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Similarly, the U.S. 
Court of Appeals for Veterans Claims has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, pain and weakness of the wrist are 
capable of lay observation and thus the Veteran's statements 
regarding her wrists constitute competent evidence.  
Furthermore, the Board finds that the Veteran's statements 
are credible, as she has been consistent in her contentions 
throughout the record.  The Board finds, however, that the 
question of whether her symptoms are attributable to CTS is a 
complex issue which is medical in nature and beyond the realm 
of a layperson's competence. See Jandreau, supra.  
Accordingly, while the Veteran may believe that she suffers 
from CTS, her statements to that extent are of limited 
probative value especially when weighed against competent 
medical evidence to the contrary.

As stated, a crucial element of any claim of service 
connection is the existence of a present disability.  In this 
case the record reveals that the Veteran, while reporting 
symptoms such as numbness and tingling in the right wrist, 
has no present objectively identified disability.   As the 
absence of any one element will result in the denial of 
service connection, Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006), the present claim must be denied.

In reviewing the evidence of record, the Board concedes that 
the Veteran was diagnosed with CTS in service. However, the 
most recent medical suggest that the disorder was acute and 
transitory, without lasting residuals.  Thus, although noted 
in service, a present disability has not been demonstrated to 
exist.

In conclusion, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


